 Case 2:20-cv-12737-SFC-PTM ECF No. 6, PageID.20 Filed 11/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

Lawrence Lewis,

       Plaintiff,

v.                                            Case No. 20-12737

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
________________________________/

                           ORDER ADOPTING
                     REPORT AND RECOMMENDATION
         AND DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

       This Social Security Disability Insurance benefits case was referred to Magistrate Judge

Patricia T. Morris for determination of all non-dispositive motions pursuant to 28 U.S.C. §

636(b)(1)(A) and issuance of a Report and Recommendation of dispositive matters pursuant to

U.S.C. § 636(b)(1)(B) and (C).

       In a Report and Recommendation (“R&R”) issued on October 14, 2020, the magistrate

judge recommends that the Court deny Plaintiff’s motion seeking to proceed in forma pauperis

in this action. (ECF No. 4).

        While Plaintiff has not withdrawn his application to proceed in forma pauperis, Plaintiff

paid the filing fee in this case on October 14, 2020. Moreover, Plaintiff did not file objections to

the R&R within the time permitted for doing so.

       The Court ADOPTS the R&R and DENIES Plaintiff’s application to proceed in forma

pauperis.

       IT IS SO ORDERED.
                                              s/Sean F. Cox
Dated: November 4, 2020                       Sean F. Cox
                                              United States District Judge
